FILED
                           NOT FOR PUBLICATION                             JUL 07 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



JERRY WAYNE JOHNSON,                             No. 08-16737

              Petitioner - Appellant,            D.C. No. 2:05-cv-01002-GEB-
                                                 GGH
  v.

DAVID L. RUNNELS; ATTORNEY                       MEMORANDUM *
GENERAL OF THE STATE OF
CALIFORNIA,

              Respondents - Appellees.



                   Appeal from the United States District Court
                      for the Eastern District of California
                   Garland E. Burrell, District Judge, Presiding

                             Submitted June 14, 2010 **
                              San Francisco, California

Before: RYMER and FISHER, Circuit Judges, and PALLMEYER, District
        Judge.***



        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
          The Honorable Rebecca R. Pallmeyer, United States District Judge for
the Northern District of Illinois, sitting by designation.
      Jerry Wayne Johnson appeals the district court’s denial of his habeas corpus

petition for an alleged violation of Faretta v. California, 422 U.S. 806 (1975). We

affirm.

      The California Court of Appeal’s decision was not contrary to Supreme

Court precedent. First, the state court correctly identified the governing rule of

law, stating that a timely motion for self-representation must be granted. Second,

the facts of Johnson’s case are materially distinguishable from those in Faretta

because “there was no suggestion in Faretta that the defendant’s request was made

for the purpose of delaying the trial.” Hirschfield v. Payne, 420 F.3d 922, 926 (9th

Cir. 2005).

      The state court did not unreasonably apply Supreme Court precedent. See

id. (“The requirement imposed by the [California] courts that the request not be for

the purpose of delay is virtually identical to that imposed by this court, and we

therefore cannot call it objectively unreasonable.”). Our decision in Moore v.

Calderon, 108 F.3d 261, 264 (9th Cir. 1997), upon which Johnson relies, is

distinguishable because in that case “the trial court made no finding that

[petitioner’s] request was a tactic for delay.”

      The state court’s conclusion that Johnson brought his self-representation

motion for purposes of delay is not “based on an unreasonable determination of the


                                           2
facts in light of the evidence presented in the State court proceeding.” 28 U.S.C.

§ 2254(d)(2). Johnson made the motion only a week before trial, even though his

case had been pending for more than a year. He offered no meaningful explanation

for wanting to represent himself; nor did he explain why he had not brought the

motion earlier. He sought not only a continuance of the trial but also permission to

hire an investigator. The trial had been continued several times previously,

including one four-month delay that arose when, on the day of the scheduled trial,

Johnson’s lawyer had questioned Johnson’s mental competence.

      Finally, Johnson’s contention that the state court failed to seriously consider

his self-representation motion does not establish a basis for relief. Johnson relies

on state, rather than federal, law in challenging the scope of the inquiry conducted

by the trial court in response to his motion. See Lewis v. Jeffers, 497 U.S. 764, 780

(1990) (“[F]ederal habeas corpus relief does not lie for errors of state law.”). He

points to no clearly established federal law requiring that the trial judge make an

inquiry more searching than the one conducted in this case.

      AFFIRMED.




                                          3